Citation Nr: 0102115	
Decision Date: 01/25/01    Archive Date: 01/31/01

DOCKET NO.  99-22 250A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to reimbursement of medical expenses incurred for 
a period of private hospitalization from February 10, 1999, 
to February 17, 1999.



WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

Kieran R. McCormack, Associate Counsel



INTRODUCTION

The appellant's period of active military service is not 
known.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1999 determination of the VA Northern California 
Health Care System.


REMAND

On initial review of the file that was forwarded to the Board 
by the originating agency, the Board finds that additional 
development is necessary prior to rendering a decision on the 
issue on appeal.  In his substantive appeal (VA Form 9) 
received in November 1999, the appellant indicated that he 
wished to appear personally for a hearing at a local VA 
office before a Traveling Member of the Board.  However, 
while the appellant was afforded a hearing at the originating 
agency in January 2000, this hearing was not before a Member 
of the Board.  The appellant has not withdrawn his request 
for a hearing before a Member of the Board.

The Board also notes that a supplemental statement of the 
case addressing the testimony presented at the January 2000 
hearing is not of record.  There is no indication that this 
evidence was formally reviewed by the originating agency.  As 
this evidence is pertinent to the claim on appeal, this case 
must be referred to the originating agency for consideration 
of the hearing testimony and, if the issue is not allowed, 
issuance of a supplemental statement of the case which 
explains why the testimony does not change the outcome.  See 
Thurber v. Brown, 5 Vet. App. 119, 124 (1993); 38 C.F.R. 
§ 3.103(d) (2000).

The criteria for payment or reimbursement of medical expenses 
incurred at a private hospital without prior authorization 
from VA are found at 38 U.S.C.A. § 1728 and 38 C.F.R. 
§ 17.120 (formerly § 17.80), which state that all of the 
following must be shown:

(a) The treatment rendered was either:

(1) for an adjudicated service-connected 
disability, or

(2) for a non-service-connected disability 
associated with and held to be aggravating an 
adjudicated service-connected disability, or

(3) for any disability of a veteran who has a total 
disability, permanent in nature, resulting from a 
service-connected disability; and

(b) That a medical emergency existed of such nature that 
delay would have been hazardous to life or health; and

(c) That no VA or other Federal facilities were feasibly 
available and an attempt to use them beforehand or 
obtain prior VA authorization for the services required 
would not have been reasonable, sound, wise, or 
practicable, or treatment had been or would have been 
refused.

38 U.S.C.A. § 1728 (West 1991); 38 C.F.R. § 17.120 (2000) 
[formerly 38 C.F.R. § 17.80].

Failure to satisfy any one of the three criteria listed above 
precludes VA from paying unauthorized medical expenses 
incurred at a private hospital.

Further, the Board notes that 38 C.F.R. § 17.52 (2000) 
provides that when VA facilities or other Government 
facilities are not capable of furnishing economical hospital 
care or medical services because of geographic 
inaccessibility or are not capable of furnishing care or 
services required, VA may contract with non-VA facilities for 
care in accordance with the provisions of this section.  
Moreover, 38 C.F.R. § 17.53 (2000) (formerly § 17.50c) sets 
forth limitations on the use of public or private hospitals.  
That section provides that the admission of any patient to a 
private or public hospital at VA expense will only be 
authorized if a VA medical center or other Federal facility 
to which the patient would otherwise be eligible for 
admission is not feasibly available.  A VA facility may be 
considered as not feasibly available when the urgency of the 
applicant's medical condition, the relative distance of the 
travel involved, or the nature of the treatment required 
makes it necessary or economically advisable to use public or 
private facilities.  In those instances where care in public 
or private hospitals at VA expense is authorized because a VA 
or other Federal facility was not feasibly available, as 
defined in this section, the authorization will be continued 
after admission only for the period of time required to 
stabilize or improve the patient's condition to the extent 
that further care is no longer required to satisfy the 
purpose for which it was initiated.

38 C.F.R. § 17.54 (formerly § 17.50d) sets forth the 
requirement of prior authorization.  This section provides 
that the admission of a veteran to a non-VA hospital at VA 
expense must be authorized in advance.  In the case of an 
emergency which existed at the time of admission, an 
authorization may be deemed a "prior authorization" if an 
application, whether formal or informal, by telephone, 
telegraph or other communication, made by the veteran or by 
others in his or her behalf is dispatched to the VA for 
veterans in the 48 contiguous States and Puerto Rico, within 
72 hours after the hour of admission.

In this case, the appellant has reported that he was 
hospitalized for a heart problems at the University of 
California, Davis Medical Center, from February 10, 1999, to 
February 17, 1999.  The appellant and his wife have reported 
that, on February 10, 1999, they called the VA Mather Medical 
Facility, in Mather, California, and requested an appointment 
because the appellant was experiencing chest tightness and 
pain in his right hand and neck.  They were advised to take 
the appellant to the University of California, Davis Medical 
Center, because the Mather Medical Facility did not have 
facilities for emergencies.  The appellant and his wife have 
also reported that an employee with the Mather Medical 
Facility called the University of California, Davis Medical 
Center, to say that a referral was being sent there.  As 
such, it appears that the appellant is contending that this 
medical care was in fact authorized in advance.

The Board observes that neither the March 1999 determination 
nor the September 1999 statement of the case addressed the 
question of whether prior authorization of the non-VA medical 
care in question had been obtained.  There was neither 
reference to nor citation of the applicable law and 
regulation.  38 U.S.C.A. § 1703 (West 1991); 38 C.F.R. 
§§ 17.52, 17.53, and 17.54.  Adequate consideration of the 
claim in light of the arguments advanced in the current 
appeal has, thus, not been provided.

The Board notes that the claims folder, if there is one, has 
not been associated with the records assembled for appellate 
review.  The claims folder would be helpful so as to verify 
the appellant's period of active service as well as the 
nature of any service-connected disability that he might 
have.  See 38 C.F.R. § 17.120 (2000).  Additionally, it is 
not possible to tell whether the appellant has been assigned 
pension benefits or a total rating.  The instant claim has 
been denied as the disorder treated is said to not be 
service-connected.  This fact can not be verified by the 
Board based on the current record.

The Board also notes that, while some medical records from 
the University of California have been associated with the 
file, complete records concerning the appellant's 
hospitalization in February 1999.  The Board finds that more 
complete medical records from the University of California, 
Davis Medical Center, should be associated with the file as 
they will be very useful in determining the outcome of the 
issue on appeal.

In light of the foregoing, the case is REMANDED for the 
following action:

1.  The appellant's claims folder should 
be obtained and associated with the 
records assembled for appellant review.  
If no claims folder is in existence, this 
fact should be documented and action 
should be initiated to verify the 
appellant's military service.

2.  After obtaining the necessary 
releases, copies of the appellant's 
medical records from the University of 
California, Davis Medical Center, should 
be obtained for February 1999 and 
associated with the file.

3.  The originating agency should then 
readjudicate the issue of entitlement to 
reimbursement of medical expenses 
incurred for a period of private 
hospitalization from February 10, 1999, 
to February 17, 1999.

4.  If the benefit sought on appeal is 
not granted, the originating agency 
should issue a supplemental statement of 
the case and provide the appellant an 
opportunity to respond.  The supplemental 
statement of the case should contain a 
summary of the relevant evidence 
including the testimonies of the 
appellant and his wife at the January 
2000 hearing, the evidence contained in 
the appellant's claims folder and the 
appellant's medical records from the 
University of California, Davis Medical 
Center.  The supplemental statement of 
the case should also contain citations to 
and explanation of all regulations relied 
upon, including but not limited to 
38 U.S.C.A. § 1703 (West 1991); and 
38 C.F.R. §§ 17.52, 17.53, and 17.54. 
(2000).

5.  If the benefit sought on appeal is 
not granted, the appellant should be 
scheduled for a hearing before a Member 
of the Board.  The originating agency may 
need to refer the records in this case to 
the Regional Office in Oakland, 
California, for the scheduling of such a 
hearing.

The appellant has the right to submit additional evidence and 
argument on the mattes the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, provides for expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


